                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SUSAN CURLEY,

             Plaintiff,

v.                                              Case No: 2:18-cv-9-FtM-99CM

STEWART TITLE GUARANTY
COMPANY,

             Defendant.


                                      ORDER

      This matter comes before the Court upon review of three pending motions:

Defendant’s Motion to Compel Plaintiff to Produce Documents Responsive to Request

Nos. 6, 9, 10, and 62; Plaintiff’s First Motion to Compel and Incorporated

Memorandum of Law; and Plaintiff’s Second Motion to Compel and Incorporated

Memorandum of Law. Docs. 17, 22, 26. Plaintiff filed a response in opposition to

Defendant’s motion and Defendant filed responses in opposition to Plaintiff’s motions.

Docs. 19, 25, 28. For the reasons stated below, Defendant’s motion is denied as

moot, Plaintiff’s first motion is granted in part and denied in part, and Plaintiff’s

second motion is denied without prejudice.

      I.     Background

      Plaintiff Susan Curley filed this case against Defendant Stewart Title

Guaranty Company on November 30, 2017 in the Circuit Court for the Twentieth

Judicial Circuit in Collier County, Florida. Doc. 2. Defendant removed the case to

this Court on January 5, 2018. Doc. 1. The Complaint alleges retaliation under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq.; age discrimination

in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq.;

and retaliation and age discrimination under the Florida Civil Rights Act, Fla. Stat.

§ 760.01 et. seq. Doc. 2 ¶¶ 23-60. In summary, Plaintiff alleges Defendant hired

her in 2009 as an Agency Service Manager and terminated her in 2016, despite that

she met or exceeded Defendant’s “legitimate” expectations throughout her

employment. Id. ¶¶ 6-7, 14. In the spring of 2016, Plaintiff allegedly had multiple

interactions with the representative of an account she was assigned to, during which

the representative behaved inappropriately and made offensive comments. See id.

¶¶ 8-9.

      On July 21 and 25, 2016, Plaintiff complained to her supervisor, Jay Reed,

about the offensive conduct, and Reed told Plaintiff he would do his “due diligence”

and get back to her.     See id. ¶¶ 10-12. After receiving no response for several

weeks, Plaintiff contacted Defendant’s HR department on August 11, 2016 to check

on the status of her complaint.        Id. ¶ 13.    Defendant terminated Plaintiff’s

employment on August 15, 2016, and allegedly replaced Plaintiff with someone

“significantly younger[.]”   Id. ¶ 14.     In its answer, Defendant admits that it

terminated Plaintiff’s employment but claims it terminated Plaintiff “as part of a

regular reduction in force, which included Plaintiff and several other employees in

her position, without regard to Plaintiff’s age or any alleged protected activity.” Doc.

6 ¶ 62.




                                          -2-
      On April 4, 2018, the Court entered a Case Management and Scheduling Order

(“CMSO”) setting the discovery deadline for October 5, 2018; the dispositive motions

deadline for November 12, 2018; the mediation deadline for November 5, 2018; and a

trial term beginning April 1, 2019. Doc. 15. On the day of the discovery deadline,

October 5, 2018, Defendant filed its motion to compel, and Plaintiff filed a Motion to

Extend Discovery and All Trial and Pretrial Deadlines.        Docs. 16, 17.    Plaintiff

requested to extend the CMSO deadlines by 90 days because Defendant produced its

discovery responses late and in redacted form, due in part to the parties spending

several months negotiating the language of a confidentiality agreement, and Plaintiff

could conduct no depositions before the deadline. See Doc. 16 at 3-4.

      Defendant agreed that certain deadlines should be extended but opposed

Plaintiff’s request to extend the deadlines by 90 days, arguing that Plaintiff’s failure

to notice depositions was her own fault and Defendant attempted to cooperate in

discovery despite “impediments” caused by Plaintiff. Doc. 18 at 4-7. The Court

granted the motion and extended the deadlines by 90 days, extending the discovery

deadline to January 3, 2019. Docs. 20, 21. Plaintiff thereafter filed her two motions

to compel, on November 9 and December 11, 2018. Docs. 22, 26. On December 27,

2018, Plaintiff filed a supplement to her second motion to compel. Doc. 29.

      II.    Discussion

      Rule 26(b)(1) of the Federal Rules of Civil Procedure defines the scope of

permissible discovery:

      Parties may obtain discovery regarding any nonprivileged matter that
      is relevant to any party’s claim or defense and proportional to the needs



                                         -3-
      of the case, considering the importance of the issues at stake in the
      action, the amount in controversy, the parties’ relative access to relevant
      information, the parties’ resources, the importance of the discovery in
      resolving the issues, and whether the burden or expense of the proposed
      discovery outweighs its likely benefit. Information within this scope of
      discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Rule 26(b)(2) requires the court to limit the frequency or

extent of discovery where:

      (i) the discovery sought is unreasonably cumulative or duplicative, or
      can be obtained from some other source that is more convenient, less
      burdensome, or less expensive;

      (ii) the party seeking discovery has had ample opportunity to obtain the
      information by discovery in the action; or

      (iii) the proposed discovery is outside the scope permitted by Rule
      26(b)(1).

Fed. R. Civ. P. 26(b)(2)(C).   Rule 33 allows a party to serve on another party

interrogatories, and the responding party must respond or properly object to each

interrogatory propounded. Fed. R. Civ. P. 33(b). Rule 34 allows a party to serve on

any other party a request to produce within the scope of Rule 26(b). Fed. R. Civ. P.

34(a). A request for production must state “with reasonable particularity each item

or category of items to be inspected.” Fed. R. Civ. P. 34(b)(1)(A). Rule 34 provides

that “[t]he party to whom [a] request [to produce] is directed must respond in writing

within 30 days after being served” unless the parties stipulate or the court orders

otherwise. Fed. R. Civ. P. 34(b)(2)(A). Under Rule 37, if a party fails to respond to

a request for production or interrogatory, the party seeking the discovery may move

to compel a response. Fed. R. Civ. P. 37(a). Whether or not to grant a motion to




                                         -4-
compel is within the discretion of the district court. Commercial Union Ins. Co. v.

Westrope, 730 F.2d 739, 731 (11th Cir. 1984).

             A.    Defendant’s motion to compel

      Defendant requests an order compelling Plaintiff to produce documents

responsive to requests 6, 9, 10 and 62 of its First Requests for Production, including

“correspondence she sent to or received from Defendant’s employees and agencies

Defendant serviced, and her social media posts.” Doc. 17 at 1. Defendant states

Plaintiff has produced some, but not all responsive documents and admitted in her

deposition testimony she has not searched for many responsive documents.           Id.

Defendant seeks to compel production of these documents:

      REQUEST 6: All Documents relating to your employment with
      Defendant and separation thereof, including, but not limited to,
      personnel Documents, evaluations, job descriptions, policy and
      procedures manuals, any other manuals, and Documents describing
      your duties and responsibilities as an employee of Defendant.

      RESPONSE: Offer of employment and compensation plan will be
      provided.

      REQUEST 9: All Documents, correspondence and communications
      between you and any current or former director, officer, agent, or
      employee of Defendant.

      RESPONSE: Emails will be provided.

      REQUEST 10: All Documents received by you and from any current or
      former director, officer, agent or employee of Defendant.

      RESPONSE: E-mails, offer of employment and compensation plan will
      be provided.

      REQUEST 62: All social media, text and/or e-mail communications
      exchanged between you and any current or prior employees of
      Defendant from January 1, 2013 to the present concerning your



                                         -5-
      termination, and the account referenced in Paragraph No. 8 of the
      Complaint.

      RESPONSE: Emails will be provided.

Doc. 17 at 4-8. Defendant represents that Plaintiff failed to produce correspondence

between Plaintiff and Defendant’s employees from during and after her employment;

correspondence between Plaintiff and agencies Defendant serviced, from during and

after her employment; and social media exchanges and posts from during and after

her employment. Id. at 3. Defendant notes that Plaintiff failed to properly raise

any objections to the requests and asks the Court to compel Plaintiff to produce any

unproduced responsive documents. Id. at 3, 9.

      Plaintiff responds that she has produced, or was producing, all responsive

documents in her possession, custody or control. Doc. 19 at 1. Plaintiff argues that

Defendant never requested all correspondence between Plaintiff and agencies she

serviced but only correspondence with the agency referenced in the Complaint, which

Plaintiff has produced. Id. at 2. Plaintiff further argues that her counsel assured

Defendant’s counsel that Plaintiff would search her computer for responsive emails,

and states that “[a]ll emails to/from Plaintiff’s personal email accounts dealing with

[Defendant] business, in Plaintiff’s possession . . . are being produced.” Id. at 5 n.4.

      As to social media and text messages, Plaintiff states she is not aware of any

social media exchanges between herself and any employees of Defendant and is not

in possession of any responsive text messages. Id. at 5. Thus, Plaintiff represents

that when she filed her response, she had produced all emails in her possession and

“[o]ther than these emails, and relevant tax returns that Plaintiff has also agreed to



                                          -6-
produce,” the documents Plaintiff previously produced comprise all responsive

documents in her possession. Id. at 6. Finally, Plaintiff notes that request 6 does

not request production of any correspondence between Plaintiff and anyone else.

Doc. 19 at 4.

      The Court finds Plaintiff’s responses to the requests for production are

incomplete and demonstrate that Plaintiff failed to make a “diligent effort to provide

a response that (i) fairly meets and complies with the discovery request and (ii)

imposes no unnecessary burden or expense on the requesting party.” Middle District

Discovery (2015) at 5; see also Giroux v. Kangamiut Contractors ApS, No. 3:10-cv-35-

J-37JBT, 2011 WL 3702422, at *1 (M.D. Fla. Aug. 22, 2011). As Plaintiff’s counsel

now affirmatively represents that Plaintiff has produced or was producing all emails

in her possession, custody, or control, and Plaintiff has “stated specifically” that she

has no other responsive documents, the Court finds Defendant’s motion to compel is

moot, despite Defendant’s assertion that Plaintiff may have been withholding

responsive information at one time.      See Middle District Discovery (2015) at 12;

Wachovia Fin. Srvs., Inc. v. Birdman, No. 09-81252-MARRA/JOHNSON, 2010 WL

11506044, at *8 (S.D. Fla. Sept. 27, 2010) (finding speculation that opposing party is

withholding information, without more, is insufficient to support an order compelling

discovery). Thus, Defendant’s motion will be denied.

                B.   Plaintiff’s first motion to compel

      In her first motion to compel, Plaintiff requests the Court compel Defendant to

amend her response to interrogatory 8 of her First Set of Interrogatories and produce




                                          -7-
information responsive to requests 1, 2, 3, 4, 5, 13, 14, 15, 16, 18, 31, 32, 33, 34, and

36 of her First Requests for Production.          Doc. 22 at 1-2.     Plaintiff argues the

information requested relates to a key issue, namely, whether Defendant terminated

Plaintiff as part of a bona fide reduction in force. Id. at 6.

                     i.     Interrogatory 8 and the adverse impact analysis

       Plaintiff requests the Court compel Defendant to supplement its response to

the following interrogatory:

       INTERROGATORY 8: To the extent that you allege that Plaintiff “was
       laid off as part of a regular reduction in force, which included Plaintiff
       and several other employees in her position, without regard to Plaintiff’s
       age or any alleged protected activity” as stated in your Answer and
       Affirmative Defenses, please identify all other employees that were
       considered or evaluated for inclusion in the reduction in force, including
       the person’s name, gender, date of birth, address, telephone number, the
       person’s title/position, region in which they were employed and dates of
       employment with Defendant.

       RESPONSE: Defendant objects to Interrogatory No. 8 on the grounds
       that it seeks information which is protected by the privacy interests of
       non-parties to this action. Defendant further objects to Interrogatory
       No. 8 on the grounds that it is overly broad and not reasonably limited
       in scope, in that it is not limited to the Agency Services Managers
       considered for inclusion in the reduction in force. Notwithstanding,
       and in attempt to provide the non-objectionable information which
       Defendant understands Plaintiff seeks in Interrogatory No. 8 while
       balancing the privacy interests of those non-parties, Defendant states
       as follows:1




       1  Plaintiff does not include the full response in the motion but attaches it as an
exhibit. See Doc. 22 at 6; Doc. 22-4 at 11-12. In the response, Defendant lists the requested
information pertaining to the eight employees Defendant states were considered for the
reduction in force: Liz DeQuesada, Gloria Prinz, Annette Ahlers, Amber Montero, Vicki
Campbell, Plaintiff, Tracy Pace, and Ron Rentz. Doc. 22-4 at 11. The response states that
of the eight, Defendant terminated Plaintiff, Vicki Campbell, Tracy Pace and Ron Rentz. Id.



                                            -8-
Doc. 22 at 6. Plaintiff states that Defendant listed only 8 Agency Service Managers

and Agency Sales Representatives in Florida and argues that other relevant

employees were not listed. Id. at 6-7. Attached to the motion is an “adverse impact

analysis” 2 (“AIA”) Defendant produced in discovery, which Plaintiff claims shows

that more employees were considered as part of the reduction in force, including

employees outside Florida, and Defendant did not list them in response to

interrogatory 8. Id. at 7; Doc. 22-8. Plaintiff also requests the AIA in its native

format, and “all other similar spreadsheets or computer based reports,” as the PDF

format is “difficult to work with” and requires printing out the pages. Doc. 22 at 8.

Finally, Plaintiff requests the AIA be produced with all employee home addresses,

phone numbers, expenses, and pay rates un-redacted. Id.

       Defendant responds that the 8 individuals in its response to interrogatory 8

are the only individuals Defendant considered for the reduction in force, and its

interrogatory response is complete and accurate.         Doc. 25 at 2, 11.     Defendant

further argues that much of Plaintiff’s requests, including its request to supplement

interrogatory 8, are based on Plaintiff’s misunderstanding of the AIA.           Id. at 8.

Defendant explains the AIA shows Defendant compared the demographics of all

employees in Florida before and after the reduction in force. Id. at 9. The AIA

demonstrates Defendant excluded employees outside Florida from its demographic

analysis; and of the Florida employees, only 8 were considered and evaluated for the




       2 An adverse impact analysis is used to study whether a reduction in force will have
a disparate impact on one or more protected groups of employees. Doc. 25 at 8.



                                           -9-
reduction in force.    Id.   Defendant further argues Plaintiff filed her motion to

compel without first attempting to understand the AIA by serving supplemental

discovery, taking depositions or otherwise.3 Id. at 11.

      As an initial matter, the Court will deny Plaintiff’s request that Defendant

supplement its response to interrogatory number 8. The response to interrogatory

8 appears to be complete and accurate based on Defendant’s explanation of the AIA.

See id. Specifically, the AIA does not show that more than the 8 named employees

were “considered or evaluated for inclusion in the reduction in force,” but rather that

more than those 8 employees were included in an overall demographic analysis of

whether the reduction in force would adversely impact a protected group. See id.

As to production in native format and un-redacted, the Court will not order

production in native format but will compel production of the AIA with employee

expenses and pay rates un-redacted. See Doc. 22 at 8.

      Rule 34 of the Federal Rules of Civil Procedure provides:

      If a request does not specify a form for producing electronically stored
      information, a party must produce it in a form or forms in which it is
      ordinarily maintained or in a reasonably usable form or forms[.]

Fed. R. Civ. P. 34(b)(2)(E)(ii).    Further, “a responding party need not provide

discovery or electronically stored information from sources that the responding party

identifies as not reasonably accessible because of undue burden or cost.” U & I Corp.




      3  Defendant claims Plaintiff has yet to notice or conduct a single deposition since
discovery commenced in April 2018. Doc. 25 at 11; see Doc. 15 at 1.



                                          - 10 -
v. Advanced Medical Design, Inc., No. 8:06-CV-2041-T-17EAJ, 2008 WL 821993, at

*7 (M.D. Fla. Mar. 26, 2008) (citing Rule 26(b)(2)(B)).

      Here, Plaintiff has not shown that in her requests for production she requested

production of electronically stored information, including the AIA, in any specific

format. The parties agreed in their Case Management Report (“CMR”) to produce

ESI “in a commercially reasonable manner” and that the responding party could even

produce printed copies of electronically stored documents.          See Doc. 14 at 6.

Further, the parties agreed that if the receiving party in good faith believes that the

printed format of a produced document does not allow the party to review the

document adequately, it may request an electronic copy. Id. The CMR does not

provide that a party may request a document in its native format if a different

electronic format is not sufficient.

      Further, Plaintiff has not shown that she cannot adequately review the AIA in

PDF format, and it is unclear why Plaintiff must print out the AIA to review it. Thus

the Court finds the PDF format of the AIA and other spreadsheets attached to

Plaintiff’s motion is “reasonably usable” and will not require Defendant to produce

the AIA or other spreadsheets in native format. See Doc. 22 at 8; Fed. R. Civ. P.

34(b)(2)(E)(ii); In re Priceline.com Inc. Sec. Litig., 233 F.R.D. 88 (D. Conn. 2005).

      The Court will require Defendant to produce the AIA un-redacted, however,

except for employee addresses, dates of birth and social security numbers, which may

remain redacted. Although Defendant produced pay rate and other information as

to the 8 employees considered and evaluated for the reduction in force, that




                                         - 11 -
information as to the rest of the employees in the AIA may relate to determining the

context of the selection of employees for inclusion in the reduction in force and

ultimately whether the terminations were part of a legitimate reduction in force.

See Doc. 22 at 8; Margolis v. Public Health Trust of Miami-Dade County, 89 F. Supp.

3d 1343, 1352 (S.D. Fla. 2015). Further, the Court finds the request for the un-

redacted AIA is narrowly tailored, proportional to the needs of the case, and not

overbroad. See Fed. R. Civ. P. 26(b)(1).

                    ii.    Requests 1, 36, 2, 3, 4, 5, and 18

       Plaintiff further requests an order compelling documents responsive to

requests 1, 36, 2, 3, 4, 5, and 18 of its First Requests for Production. Doc. 22 at 9-14,

18.   For requests 1 and 36, Plaintiff requests all Defendant’s personnel policies

reflected in Exhibit L attached to her motion. Doc. 22 at 9-10; see Doc. 22-12. For

requests 2 and 3, Plaintiff requests her personnel file and documents relating to

Plaintiff’s job performance, awards given to Plaintiff, or discipline of Plaintiff,

including certain “Magnificent Manager” awards she received. Doc. 22 at 10-11.

For requests 4 and 5, Plaintiff seeks the personnel files for the individuals in

Defendant’s response to interrogatory 8 and other documents relating to their job

performance, awards, or discipline. Id. at 11-12. Plaintiff also seeks “Change/Job”

forms for the individuals, which she believes are included in their personnel files.

Id. at 13. Finally, for request 18, Plaintiff seeks Jay Reed’s cell phone records for

July 2016. Id. at 18.




                                         - 12 -
       In response, Defendant represents it has now produced all the policies in

Exhibit L responsive to requests 1 and 36. Doc. 25 at 13. For requests 2 and 3,

Defendant states it has produced Plaintiff’s personnel file and produced all

documents responsive to requests 2 and 3 that it is aware of, including emails related

to the Magnificent Manager awards Plaintiff referenced. Id. Next, for requests 4

and 5, Defendant responds that it has produced all responsive documents that the

parties agreed upon after conferring regarding the requests, which were limited to

“resumes, applications, performance reviews and disciplinary records.” Id. at 14.

       Defendant further argues certain “Change/Job” forms Plaintiff referenced in

her motion are not part of Defendant’s personnel files and not responsive to the

requests, and Defendant already provided the information contained in those forms.

Id. at 15. Finally, for request 18, Defendant responds it has attempted to obtain Jay

Reed’s cell phone records but cannot.4 Id. at 17-18. Thus, based on Defendant’s

representations the Court finds that Plaintiff’s motion as to requests 1, 36, 2, 3, 4, 5,

and 18 is moot.5


       4  In its response to Plaintiff’s Second Motion to Compel, Defendant states that it
attempted to informally obtain Jay Reed’s work cell phone records to respond to the request,
and also subpoenaed AT&T for the records, but was unable to obtain them. Doc. 28 at 9.
Defendant also notes that Plaintiff is “fully able to take a deposition of Mr. Reed and ask him
for that information” if she requires it. Id. n. 23.
       5   Defendant notes that Plaintiff’s request to compel personnel files responsive to
requests 4 and 5, seeking the files of all individuals identified in response to interrogatory
number 8, could be construed as a request for an order compelling production of the personnel
files of all individuals in the AIA, when taken in conjunction with Defendant’s request that
Plaintiff amend her response to the interrogatory. See Doc. 22 at 16. To the extent Plaintiff
is requesting such production, that request is denied as overbroad and not proportional to
the needs of the case, as the unredacted AIA listing pay rates together with the responsive
personnel file documents for the individuals listed in interrogatory 8, should give sufficient
context for the selection of the 8 individuals for evaluation.



                                            - 13 -
                   iii.   Requests 13, 14, 15, and 16

      Next, Plaintiff requests these documents responsive to requests 13, 14, 15, and

16:

      REQUEST 13: All documents reflecting the names and addresses of all
      of Plaintiff’s agent accounts from 2014-2016.

      RESPONSE: Defendant objects to Request No. 13 on the grounds that
      it seeks or could reasonably be construed to seek documents which are
      protected by the attorney client privilege and/or work product doctrine.
      Defendant further objects to Request No. 13 on the grounds that it is
      overly broad, unduly burdensome and not reasonably limited in scope.
      Defendant further objects to Request No. 13 on the grounds that is seeks
      documents which are confidential and proprietary, and which are
      subject to the privacy rights of non-parties to this action.
      Notwithstanding, see Response to Request No. 13.

      REQUEST 14: All documents reflecting the names and addresses of all
      of the agent accounts of persons identified by you in response to
      Plaintiff’s Interrogatory No. 8 from 2014-2016.

      RESPONSE: Defendant objects to Request No. 14 on the grounds that
      it seeks or could reasonably be construed to seek documents which are
      protected by the attorney client privilege and/or work product doctrine.
      Defendant further objects to Request No. 14 on the grounds that it is
      overly broad, unduly burdensome and not reasonably limited in scope.
      Defendant further objects to Request No. 14 on the grounds that is seeks
      documents which are confidential and proprietary, and which are
      subject to the privacy rights of non-parties to this action.
      Notwithstanding, Defendant shall produce a list of the accounts serviced
      by the employees identified in Defendant’s Response to Interrogatory
      No. 8 as of July 22, 2016 pursuant to the Parties’ Confidentiality
      Stipulation.

      REQUEST 15: All documents reflecting the names and addresses of all
      new Florida agents that were signed up by Plaintiff from January 1,
      2016 to August 15, 2016.

      RESPONSE: Defendant objects to Request No. 15 on the grounds that
      it seeks or could reasonably be construed to seek documents which are
      protected by the attorney client privilege and/or work product doctrine.
      Defendant further objects to Request No. 15 on the grounds that it is



                                       - 14 -
      overly broad, unduly burdensome and not reasonably limited in scope.
      Defendant further objects to Request No. 15 on the grounds that is seeks
      documents which are confidential and proprietary, and which are
      subject to the privacy rights of non-parties to this action. Nevertheless,
      Defendant understands the non-objectionable portion of Request No. 15
      to seek and it already is producing a list of the number of new Florida
      agents signed up in Response to Request No. 6 pursuant to the Parties’
      Confidentiality Stipulation.

      REQUEST 16: All documents reflecting the names and addresses of all
      new Florida agents that were signed up by all persons identified by you
      in response to Plaintiff’s Interrogatory No. 8 from January 1, 2016 to
      August 15, 2016.

      RESPONSE: Defendant objects to Request No. 16 on the grounds that
      it seeks or could reasonably be construed to seek documents which are
      protected by the attorney client privilege and/or work product doctrine.
      Defendant further objects to Request No. 16 on the grounds that it is
      overly broad, unduly burdensome and not reasonably limited in scope.
      Defendant further objects to Request No. 16 on the grounds that is seeks
      documents which are confidential and proprietary, and which are
      subject to the privacy rights of non-parties to this action. Nevertheless,
      Defendant understands the non-objectionable portion of Request No. 16
      to seek and it already is producing a list of the number of new Florida
      agents signed up in Response to Request No. 6 pursuant to the Parties’
      Confidentiality Stipulation.

Doc. 22 at 14-17.     As to request 13, Plaintiff argues Defendant’s response is

insufficient due to its failure to identify responsive documents produced and asks the

Court to compel Defendant to produce a spreadsheet listing all agency accounts

serviced by Plaintiff through August 15, 2016. Id. at 15. For request 14, Plaintiff

argues Defendant provided a list of agency accounts that was similarly not updated

through 2016.    Id. at 15-16.   As to responses 15 and 16, Plaintiff argues that

Defendant’s response to requests 15 and 16 consisted solely of an email dated August

15, 2016 listing the number of agents signed by each Agency Service Manager in the

Southeast Region since January 1, 2016 and is not sufficient. Id. at 17. Finally,



                                        - 15 -
Plaintiff states Defendant indicated it would be producing further documentation

responsive to requests 15 and 16. Id.

       Defendant responds requests 13, 14, 15, and 16 are overbroad and unduly

burdensome and that Defendant has produced a reasonable scope of responsive

documents. Doc. 25 at 16. Defendant argues that in responding to the requests,

Defendant produced lists of the agencies serviced by the 8 relevant employees and

certain backup documentation; a list of agents serviced by the 8 employees created

on July 21, 2016;6 an August 15, 2016 email listing the new agencies signed up in

Florida from January 1, 2016 to August 15, 2016 and backup documentation; and a

spreadsheet of Florida agencies signed up from January 1, 2016 to August 15, 2016.

Id. at 17. Finally, Defendant states its response to request 13 was meant instead to

refer to the response to request 14. Id.

       When a party raises an objection to a discovery request, and then answers the

question “subject to” or “without waiving” the objection, the Court is reluctant to

sustain the objection. Pepperwood of Naples Condominium Ass’n, Inc. v. Nationwide

Mut. Fire Ins. Co., No. 2:10-cv-753-FtM-36SPC, 2011 WL 4382104, at *4 (M.D. Fla.

Sept. 20, 2011) (citing Mann v. Island Resorts Development, Inc., 2009 WL 6409113,

at *2-3 (N.D. Fla. Feb. 21, 2009)). Rule 34 states that a responding party must state

in writing what documents it will produce, and that if objection is made to part of the

request, specify the part objected to and permit inspection of the rest. See Fed. R.



       6 Defendant states it is attempting to create a list of agents serviced as of August 15,
2016 but may not be able to because of the reallocation of agents following the terminations
and the corresponding updates in Defendant’s system. Doc. 25 ay 17 n.23.



                                            - 16 -
Civ. P. 34(b)(2). Thus, although courts disfavor the practice of objecting to a request

and answering “subject to” the objection, the rules permit a party to object to part of

a request, specifying the reasons therefor, and answer the non-objectionable parts of

the request. See id.; Pepperwood, 2011 WL 4382104 at *4; Consumer Electronics

Association v. Compras and Buys Magazine, Inc., 2008 WL 4327253, at *2 (S.D. Fla.

Sept. 18, 2008).

      Here, Defendant has served responsive documents to Plaintiff but also raises

objections the requests are overbroad and unduly burdensome; may be protected by

attorney client privilege or the work product doctrine; are vague and ambiguous; and

seek documents that are confidential and proprietary. See Doc. 22 at 14, 16-17.

The Court finds Defendant has not sufficiently identified why the requested

documents are covered by attorney client privilege or which documents may be

confidential and proprietary, and overrules those objections. Plaintiff’s requests,

however, are overbroad and vague.       The four requests ask for “[a]ll documents

reflecting the names and addresses” of various agent accounts from 2014-2016. See

Doc. 22 at 14, 16-17.    As Defendant argues, this language suggests Plaintiff is

seeking any documents in Defendant’s possession containing the names and

addresses of those agencies. See Doc. 25 at 16. Defendant has produced responsive

documents that list the agencies requested by Plaintiff. See id. at 16-17. Thus, the

Court will deny the motion to compel as to these requests. Finally, as noted, the

Court will not require the production of the spreadsheets produced by Plaintiff in




                                        - 17 -
native format. See Fed. R. Civ. P. 34(b)(2)(E)(ii); In re Priceline.com Inc. Sec. Litig.,

233 F.R.D. 88 (D. Conn. 2005).

                    iv.    Requests 31, 32, 33, and 34

      Plaintiff next requests that the Court compel production of documents for these

requests:

      REQUEST 31: All emails and other communications between Jay Reed
      and Defendant’s Human Resources Department regarding Plaintiff’s
      allegations of sexual harassment.

      RESPONSE: Defendant objects to Request No. 31 on the grounds that
      it seeks or could reasonably be construed to seek documents which are
      protected by the attorney client privilege and/or work product doctrine.
      Defendant further objects to Request No. 31 on the grounds that it is not
      reasonably limited in time. Finally, Defendant objects to Request No.
      31 on the grounds that the term “communications”, as defined in
      Plaintiff’s   Definitions,  renders     it   vague   and    ambiguous.
      Notwithstanding, see Response to Request No. 32.

      REQUEST 32: All emails and other communications between Jay Reed
      and any of Defendant’s employees regarding Plaintiff’s allegations of
      sexual harassment.

      RESPONSE: Defendant objects to Request No. 32 on the grounds that
      it seeks or could reasonably be construed to seek documents which are
      protected by the attorney client privilege and/or work product doctrine.
      Defendant further objects to Request No. 32 on the grounds that it is not
      reasonably limited in time. Finally, Defendant objects to Request No.
      32 on the grounds that the term “communications”, as defined in
      Plaintiff’s   Definitions,  renders     it   vague   and    ambiguous.
      Notwithstanding, Defendant shall produce documents of which it is
      aware and which it has identified (i.e., e-mails between Jennifer
      Johnson, Jay Reed and Patrick Beall) concerning Plaintiff’s allegations
      of sexual harassment pursuant to the Parties’ Confidentiality
      Stipulation.

      REQUEST 33: All emails and other communications between
      Defendant’s employees regarding any investigation into Plaintiff’s
      allegations of sexual harassment.




                                         - 18 -
      RESPONSE: Defendant objects to Request No. 33 on the grounds that
      it seeks or could reasonably be construed to seek documents which are
      protected by the attorney client privilege and/or work product doctrine.
      Defendant further objects to Request No. 33 on the grounds that it is not
      reasonably limited in time. Finally, Defendant objects to Request No.
      33 on the grounds that the term “communications”, as defined in
      Plaintiff’s Definitions, renders it vague and ambiguous.

      REQUEST 34: Any and all correspondence, notes, records or other
      documents which reflect, support or evidence any investigation into
      Plaintiff’s allegations of sexual harassment.

      RESPONSE: Defendant objects to Request No. 34 on the grounds that
      it seeks or could be reasonably construed to seek documents which are
      protected by the attorney client privilege and/or work product doctrine.
      Defendant further objects to request No. 33 on the grounds that it is not
      reasonably limited in time. Finally, Defendant objects to Request No.
      34 on the grounds that the phrase “documents which reflect, support or
      evidence” renders it vague and ambiguous.

Doc. 22 at 19-20. Plaintiff argues the information requested is highly relevant, as

Defendant says it investigated Plaintiff’s sexual harassment allegations and drafted

an investigative report. Id. at 20. Plaintiff states as of the filing of the motion,

Defendant had provided no responsive documentation. Id. Defendant responds it

has now produced “all non-privileged correspondence” responsive to requests 31 and

32. Doc. 25 at 18. As to requests 33 and 34, Defendant argues that any documents

responsive to the requests are protected by the attorney-client and work product

privileges “because the investigation into Plaintiff’s sexual harassment allegations

was performed at the direction of Defendant’s counsel after Plaintiff threatened

litigation.” Id. at 19 (emphasis in original). Defendant requests that, if the Court

“disagrees with the Defendant’s objections . . . [the Court] specify a reasonable




                                       - 19 -
timeframe for the Requests, so that Defendant can list the responsive documents on

a Privilege Log.” Id. at 19 n.28.

      When a party withholds information or documents otherwise discoverable by

claiming attorney-client privilege or work product, the party must “describe the

nature of the documents, communications, or tangible things not produced or

disclosed . . . without revealing information itself privileged or protected.” Fed. R.

Civ. P. 26(b)(5)(A); see also Desoto Health & Rehab, L.L.C. v. Philadelphia Indem.

Ins. Co., No. 2:09-cv-599-FtM-99SPC, 2010 WL 4853891, at *2 (M.D. Fla. Nov. 22,

2010). Here, Defendant violated Rule 26 because it asserted a claim of privilege

without providing a privilege log or other support for the claim of privilege, aside from

the general assertion that all communications and documents related to the

investigation would be covered because the investigation was directed by Defendant’s

counsel. See Doc. 25 at 18-19; Fed. R. Civ. P. 26(b)(5)(A); Desoto Health & Rehab,

2010 WL 4853891 at *2. The Court also is not in a position to specify a “reasonable

timeframe” for the requests, as Defendant has not advised the Court when any

investigation began or the length of time it was conducted. See Doc. 25 at 19 n.28.

Thus, the Court will grant the motion as to requests 31, 32,7 33, and 34, and require

Defendant to complete a privilege log for any and all outstanding privilege claims, as

set forth below.




      7  The Court grants the motion as to requests 31 and 32 as well because Defendant
represents it has only produced relevant “non-privileged” documents responsive to those
requests, and thus the Court disagrees with Defendant’s contention that the requests are
moot. See Doc. 25 at 18.



                                         - 20 -
                     v.    Defendant’s request to strike certain exhibits

       Defendant requests that the Court strike from the record certain exhibits

Plaintiff filed with its motion, including Exhibits A, D (at page 2), H, I, J, K, N, and

O, as Plaintiff filed them in violation of the parties’ confidentiality agreement. Doc.

25 at 2 (citing Docs. 22-1, 22-4, 22-8, 22-9, 22-10, 22-11, 22-14, and 22-15).

Defendant represents that on November 12, 2018, it notified Plaintiff’s counsel that

confidential documents were filed on the docket, but Plaintiff has not tried to remedy

the situation and has not contested that the documents are confidential. Doc. 25 at

6. Thus, the Court will strike the documents from the record.

                C.   Plaintiff’s second motion to compel

       Plaintiff filed a second motion to compel on December 11, 2018 and filed a

supplement to the motion on December 27, 2018. Docs. 26, 29. Plaintiff’s second

motion states she served her Second Set of Interrogatories and Second Request for

Production on November 5, 2018. Doc. 26 at 1. On December 5, 2018, Defendant

timely served its objections to the requests for production and interrogatories. Id. at

2. Plaintiff states she conferred with Defendant regarding the motion by asking

Defendant to notify her by the close of business on December 10, 2018 whether it

would withdraw its objections.     Id. Plaintiff states Defendant responded that it

“intend[ed] to begin production of the documents responsive” on December 11, 2018.

Id. at 2 n.2.

       Defendant responds that it has served Plaintiff with its responses to the

Second Set of Interrogatories and “produced the relevant, non-privileged documents




                                         - 21 -
requested in Plaintiff’s Second Request for Production.” Doc. 28 at 1. Defendant

argues the motion should be denied for failure to comply with Local Rule 3.04 by

failing to quote each interrogatory and request and the corresponding response, and

failure to comply with Local Rule 3.01(g) by failing to meaningfully confer before filing

the motion. Id. at 5.

      Plaintiff’s supplement to the second motion to compel advises the Court that

the motion is moot as to certain requests because Defendant has provided responses.

See generally Doc. 29. Plaintiff states that the second motion to compel is moot as

to requests 30, 31, 33, 34, 35 and 37 of her Second Requests for Production. Id. at 2.

The motion is not moot, however, as to the remaining requests for production and

interrogatories and Plaintiff specifies various reasons why certain of Defendant’s

responses are inadequate. See id. at 1-2.

      Middle District of Florida Local Rule 3.01(g) requires that each motion filed in

a civil case, with certain enumerated exceptions not at issue here, “stat[e] whether

counsel agree on the resolution of the motion.” M.D. Fla. R. 3.01(g). Rule 37 of the

Federal Rules of Civil Procedure states, in relevant part:

      On notice to other parties and all affected persons, a party may move for
      an order compelling disclosure or discovery. The motion must include
      a certification that the movant has in good faith conferred or attempted
      to confer with the person or party failing to make disclosure or discovery
      in an effort to obtain it without court action.

      Fed. R. Civ. P. 37(a). Rule 3.04 of the Middle District of Florida Local Rules

states:

      A motion to compel discovery pursuant to Rule 36 or Rule 37, Fed. R.
      Civ. P., shall include quotation in full of each interrogatory, question on



                                         - 22 -
       deposition, request for admission, or request for production to which the
       motion is addressed; each of which shall be followed immediately by
       quotation in full of the objection and grounds therefor as stated by the
       opposing party; or the answer or response which is asserted to be
       insufficient, immediately followed by a statement of the reason the
       motion should be granted. . .

M.D. Fla. R. 3.04(a). Neither Plaintiff’s second motion to compel nor the supplement

include a Rule 37 certification stating she conferred in good faith with Defendant’s

counsel to attempt to resolve the issues raised by the motion without court action.

Further, Plaintiff’s “conferral” with Defendant is insufficient and is exactly what Rule

3.01(g) discourages, i.e., “an exchange of ultimatums” by email. See Doc. 15 at 3.

The motion and the supplement also fail to comply with Local Rule 3.04(a) by failing

to quote in full each interrogatory and request for admission at issue, the response,

and a statement of the reason the motion should be granted. 8               See M.D. Fla. R.

3.04(a).

       There is no indication in the second motion to compel, the response, or the

supplement that the parties meaningfully conferred about the issues raised by the

motion. Therefore, the Court directs Plaintiff to meaningfully confer with Defendant

about the requested relief to try to reach an agreeable resolution of the remaining

discovery issues, and, if motion practice still is necessary, to refile the motion in

accordance with the Local Rules. The Court expects the parties—as officers of the




       8  The CMSO entered on April 4, 2018 states that “[m]otions to compel and motions
for a protective order will be denied unless the motion fully complies with M.D. Fla. R. 3.04,
requiring the motion to quote in full each interrogatory, question, or request; to quote in full
opposing party’s objection and grounds, or response which is asserted to be insufficient; and
to state the reasons the motion should be granted.” Doc. 15 at 3 (emphasis added).



                                             - 23 -
Court—to cooperate with each other. The parties are reminded, “[d]iscovery in this

district should be practiced with a spirit of cooperation and civility.” See Middle

District Discovery (2015) at 1. From this point forward, the parties are expected to

facilitate the discovery process, meaningfully confer about disputes, and engage in

civil and concise motion practice when necessary.      Failure to comply with these

directives could result in sanctions.

             D.     Expenses and costs

      Finally, to the extent that the parties have requested expenses and costs

incurred or other sanctions in filing the motions at issue in this Order, the requests

are denied. See Doc. 17 at 9; Doc. 22 at 2; Doc. 26 at 2. Rule 37 provides that if a

motion to compel is granted in part and denied in part, the Court “may . . . apportion

the reasonable expenses for the motion[;]” and if a motion to compel is denied, the

Court “must” require the moving party to pay the opposing party’s reasonable

expenses, but must not order the payment if “the motion was substantially justified

or other circumstances make an award of expenses unjust.”            Fed. R. Civ. P.

37(a)(5)(B), (C). Here, as the Court finds both parties are partially at fault in the

discovery disputes at issue, an award of expenses would be unjust under the

circumstances and the Court will not award expenses to either party.

      ACCORDINGLY, it is

      ORDERED:

      1.     Defendant’s Motion to Compel Plaintiff to Produce Documents

Responsive to Request Nos. 6, 9, 10, and 62 (Doc. 17) is DENIED as moot.




                                         - 24 -
        2.   Plaintiff’s First Motion to Compel and Incorporated Memorandum of

Law (Doc. 22) is GRANTED in part and DENIED in part. The motion is granted to

the extent that Defendant is directed to produce to Plaintiff the adverse impact

analysis un-redacted as set forth in this Order and a privilege log in response to

Requests 31, 32, 33, and 34 on or before January 11, 2019. The motion is otherwise

denied.

        3.   The Clerk is directed to strike from the docket Docs. 22-1, 22-4, 22-8, 22-

9, 22-10, 22-11, 22-14, and 22-15.

        4.   Plaintiff’s Second Motion to Compel and Incorporated Memorandum of

Law is DENIED without prejudice.

        DONE and ORDERED in Fort Myers, Florida on this 28th day of December,

2018.




Copies:
Counsel of record




                                         - 25 -
